Almand, Chief Justice.
This appeal is from a judgment granted on motion of plaintiff for summary judgment on his complaint, which sought to recover a money judgment on a promissory note. In defendant’s answer, the primary defense was that the purported sale contract was given to secure a usurious loan. The prayers were that the note and purported conditional sale *460contract be annulled and canceled.
Argued March 8, 1971
Decided April 8, 1971.
John W. Edge, for appellant.
Rogers, Magruder & Hoyt, Karl M. Kothe, Hansell, Post, Brandon & Dorsey, Allen Post, J. William Gibson, for appellee. .
No basis exists for this court’s jurisdiction. (Const. Art. VI, Sec. II, Par. IV; Code Ann. §2-3704). Simpson v. McMillan, 150 Ga. 119 (102 SE 825); Jones v. Van Vleck, 224 Ga. 796 (164 SE2d 724); Clark v. Liberty Loan Corp., 223 Ga. 351 (155 SE2d 19); s. c., 116 Ga. App. 213 (156 SE2d 535).
This case is

Transferred to the Court of Appeals.


All the Justices concur.